Citation Nr: 0311710	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  00-14 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for endometriosis.

3.  Entitlement to service connection for a nervous stomach.


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to November 
1978.  The veteran has also claimed other periods of service 
in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision of the Muskogee, 
Oklahoma regional office (RO) of the Department of Veterans 
Affairs (VA), which the veteran's claim of entitlement to 
service connection for PTSD, endometriosis, and a nervous 
stomach.  The veteran has perfected a timely appeal of these 
determinations.

In June 2002, the veteran, accompanied by her husband, 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge (formerly referred to as a Member of the 
Board) in Muskogee, Oklahoma.


REMAND

The veteran contends, in substance, that she is entitled to 
service connection for PTSD (due to personal assault), 
endometriosis, and a nervous stomach because these conditions 
were caused by her military service.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Notably, in July 2002, the Board undertook additional 
development with respect to the issues currently on appeal 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  In connection with this development, the Board 
sought to remedy any procedural deficiencies arising from the 
changes in the law concerning the enactment of the VCAA and 
amended regulations pertinent to the adjudication of PTSD 
claims in general and the development of such claims due to 
allegations of personal assault.  The Board also requested 
that the veteran provide additional information pertaining to 
her allegations of personal assault during her period of 
military service, and to identify by name, address, and 
approximate date all VA and non-VA health care providers who 
have treated her for a nervous stomach and endometriosis, to 
include specifically identified (military, VA, and private) 
clinical and treatment records.  The Board also sought to 
obtain her Social Security Administration records and to 
provide the veteran with relevant VA examinations with 
medical opinions.  While the veteran was notified of the 
changes in the relevant law applicable to her claim for PTSD, 
in November 2002, the evidentiary development has been not 
yet been accomplished by the Board.

In the Disabled American Veterans v. Principi, No. 02-7304 
(Fed. Cir. May 1, 2003), however, the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2) (2002).  Thus, despite the Board's efforts to cure 
any procedural deficiencies and to develop additional 
evidence in support of the claims currently on appeal, in 
light of the Federal Circuits' decision, the case must be 
remanded.

Further, the Board notes that during the pendency of the 
appeal the regulations pertaining to the development and 
adjudication of a claim for PTSD due to personal assault, 
which are applicable to the veteran current appeal, were 
revised on June 18, 1999, effective March 7, 1997 (codified 
at 38 C.F.R. § 3.304(f); 64 Fed. Reg. 32807-32808 (June 18, 
1999)); and effective on March 7, 2002 (codified at 38 C.F.R. 
§ 3.304(f)(3)), respectively.  Since the revisions were 
effectuated while her claim for PTSD remained in a pending 
status at both the RO and Board, the veteran is entitled to 
have her claim considered under the most favorable of the 
applicable laws.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, supra.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO is asked to send the veteran 
and her representative a letter 
explaining the VCAA, to include the duty 
to assist and notice provisions contained 
therein.  Among other things, the letter 
should explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claims of 
service connection for PTSD (due to 
personal assault), a nervous stomach, and 
endometriosis.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

2.  The RO is asked to contact the 
veteran and request that she identify by 
name, address, and approximate (beginning 
and ending) date all VA and non-VA health 
care providers that have treated her 
since separation from service for PTSD, 
endometriosis, and a nervous stomach.  In 
doing so, the request should specifically 
include the Puyallup Tribe Indian 
Community Clinic, Pawnee Indian Health 
Clinic, Champ USA, the Family Clinic in 
Tacoma, the Western Clinic, the Eastern 
Health Clinic, Palmetto Richland Memorial 
Hospital, Alamo Central Health, and Dr. 
Sudhakar Ancha.  The RO should also ask 
that the veteran provide name of facility 
and health care professional who 
performed the 1995 hysterectomy.  The aid 
of the veteran in securing these records, 
to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.

3.  Contact the National Personnel 
Records Center (NPRC) and verify all of 
the veteran's dates of active duty, 
active duty for training, and inactive 
duty for training.  Obtain from any 
identified Reserve Service Component any 
additional medical records they may have 
of the veteran.

4.  Contact the Social Security 
Administration (SSA) and obtain copies of 
the records they have on file in 
connection with the veteran's disability 
award.

5.  Obtain the clinical and medical 
records from Brook Army Medical Center 
and the Moncrieff Army Hospital, dating 
from 1975; and the medical records from 
the VA Medical Centers (VAMCs) in 
Oklahoma City and Muskogee, Oklahoma, and 
in San Antonio, Texas, and from the Vet 
Centers located in Oklahoma City and 
Muskogee, Oklahoma, dating from 1978.

6.  As to the claim of service connection 
for PTSD, the RO is asked to undertake 
the following actions:
(a)  Send the veteran a PTSD 
Personal Assault Development Letter.

(b).  Contact the veteran and ask 
her for the complete name and unit 
assignments of all the individuals 
that she confided in or were 
witnesses to the domestic/physical 
assaults, sexual assault, and sexual 
harassments that she claims took 
place while in service, to 
specifically include the complete 
name and unit assignments for her 
ex-husband, (N.A.), her ex-husband's 
commanding officers, the soldier who 
she claims assaulted her at AIT in 
1975; and the Sergeant and club 
bartender who she claims assaulted 
her at EM Club, while attending 
cooking school, at Fort Jackson, 
South Carolina in 1976;

(c).  if the veteran provides enough 
information to identify any 
individual who served with her 
during active duty, by both name and 
unit assignment, the RO is asked to 
use VA resources to locate the 
individual; and if any are located, 
to request that they provide a 
statement on the veteran's behalf 
concerning their knowledge of the 
stressful events (i.e., 
domestic/physical assault during her 
marriage to N.A.; and the sexual 
assault/harassment while at AIT in 
July 1975 and while attending 
cooking school at Fort Jackson, 
South Carolina during the period 
from March to December 1976;

(d)  if the veteran provides enough 
information to identify any 
individual who she confided in post-
service, by name and address, 
request that he or she provide a 
statement on the veteran's behalf 
concerning their knowledge of the 
alleged stressful events (i.e., the 
veteran allegations of 
domestic/physical assault, sexual 
assault, and sexual harassment in 
service); 

(e)  ask the veteran to provide 
written statements from any 
individuals that she can contact 
concerning their knowledge of her 
allegations of domestic/physical 
assault, sexual assault, and sexual 
harassment in service;

(f)  if any statements are obtained 
through VA resources, or if the 
veteran provides any statements on 
her own, the RO should verify 
through service department sources 
that the individuals offering a 
statement was actually stationed 
with the veteran at the time in 
question.

7.  The RO should contact the veteran and 
ask that she provide the approximate 
dates and places where she filed, if any, 
criminal, administrative, or civil 
actions against any of the identified 
assailants, in connection with any of her 
allegations of personal assault during 
service.  In doing so, the veteran should 
also be asked to provide copies any legal 
papers filed in connection with her 
December 1976 divorce, since these 
document may support her claim of having 
been the victim of domestic violence.

8.  The RO is asked to contact the Base 
Hospital/Clinic at Fort Jackson, South 
Carolina and request that they provide 
copies of any inpatient or outpatient 
medical records pertaining to treatment 
of the veteran during the period from 
June 1976 through August 1977, to include 
any copies of records or reports related 
to marriage and/or domestic abuse 
counseling.

9.  The RO is asked to contact the 
Provost Marshall's Office at Fort 
Jackson, South Carolina and request 
copies of any records prepared in 
connection with any complaints, 
investigations, or prosecution involving 
the veteran's allegations of 
domestic/physical abuse against her ex-
husband's (N.A.), during the period from 
June 1976 to August 1977; and her 
allegations of assault, sexual assault, 
and sexual harassment while a cooking 
school student, during the period from 
June 1976 to August 1977.

10.  The RO is asked to contact the 
Criminal History Division, South Carolina 
Law Enforcement Division (P.O. Box 21398, 
Columbia, S.C. 29221-1398) and request 
copies pertaining to the veteran's 
allegations and/or incidents of domestic 
violence against her ex-husband, (N.A.)

11.  If any of the above requested 
information and/or records are not 
available, or if the search for any such 
information and/or records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.

12.  After associating with the claims 
file all information and evidence obtain 
in connection with the above development, 
the RO is asked to make arrangements with 
the appropriate VA medical facility to 
schedule the veteran for psychiatric, 
gastrointestinal, and gynecological 
examinations.  Send the claims folder to 
the VA examiners for review.  Request 
that the examination include all 
indicated studies and tests deemed 
appropriate, and that all clinical 
findings be reported in detail.

(a)  Psychiatric examination:  Based on 
the results of the examination and a 
review of the claims folder, the examiner 
is asked to address the following 
questions:
(i) Does the veteran satisfy the 
criteria for a diagnosis of PTSD?

(ii)  If PTSD is demonstrated, 
specify whether the veteran has PTSD 
related to her military service, as 
opposed to any other traumatic event 
before or after service.  For 
purposes of determining whether PTSD 
due to service is present, the 
examiner may only consider an 
alleged in-service stressful event 
that is verified by supporting 
evidence of record.

(b).  Gastrointestinal examination:  
Based on the results of the examination 
and review of the claims folder, the 
examiner is asked to address the 
following questions:
(i)  Does the veteran have a current 
gastrointestinal disorder, and; if 
she does, what is the diagnosis or 
diagnoses?

(ii)  If the veteran is found to 
have a current gastrointestinal 
disorder, please provide an opinion 
as to the following questions: (1) 
whether the veteran's current 
gastrointestinal disorder had its 
onset during her period of active 
military service; and (2) Whether it 
is at least as likely as not that 
the veteran has a current 
gastrointestinal disorder that is 
related to, or caused by, any 
incident or event that occurred 
during the veteran's period of 
active military service.

(c)  Gynecological examination:  Based on 
the results of the examination and review 
of the claims folder, the examiner is 
asked to address the following questions:

(i)  Did the veteran develop 
endometriosis, and; if so, did this 
condition have its onset, or was it 
caused by any incident or event that 
occurred, during the veteran's 
period of active military service?

(ii)  If the veteran is found to 
have a current diagnosis of 
endometriosis, was the veteran's 
1995 hysterectomy performed as a 
result of endometriosis.?

13.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

14.  The RO should again readjudicate the 
claims for service for PTSD (due to 
personal assault), a nervous stomach, and 
endometriosis, and should consider all of 
the additional information and/ or 
evidence that has been associated with 
the claims file since the issuance of the 
April 2002 Supplemental statement.  If 
the determination remains adverse to the 
veteran, she and her representative (if 
any) should be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to respond.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on each 
claim, to include all pertinent evidence 
received since the April 2002 
Supplemental Statement of the Case, and 
the applicable law and regulations 
governing each claim.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


